Citation Nr: 0500480	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  03-18 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from June 1945 to 
January 1947.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 2003 
rating decision of the Cleveland, Ohio, Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to service connection for PTSD.  The notice of 
disagreement (NOD) was received in April 2003.  The statement 
of the case (SOC) was issued in June 2003.  The substantive 
appeal (VA Form 9) that same month.  A personal hearing was 
held before a hearing officer at the RO in November 2003.  

This case has been advanced on the docket by reason of the 
advanced age of the veteran.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran did not serve in combat.  

3.  The record contains no credible supporting evidence of 
inservice stressors.  

4.  The veteran does not have PTSD associated with service.  


CONCLUSION OF LAW

PTSD was not incurred or aggravated by active service.  
38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. § 3.304(f) 
(2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA).  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

With respect to VA's duty to notify, the rating decision on 
appeal, together with the statement of the case, and 
supplemental statement of the case, adequately informed the 
veteran of the types of evidence needed to substantiate his 
claim for service connection.  Furthermore, the RO sent a 
letter to the veteran in March 2001, which asked him to 
submit certain information, and informed him of the elements 
needed to substantiate his claim.  In accordance with the 
requirements of the VCAA, the letter informed the veteran 
what evidence and information VA would be obtaining, and 
essentially asked the veteran to send to VA any information 
he had to process the claim.  The letter also explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  In a June 2002 letter to VA, the 
veteran stated that he had requested his personnel and 
medical records from the National Personnel Records Center 
(NPRC) and the National Archives.  He indicated that his 
records were among those burned in a fire in St. Louis, 
Missouri at the NPRC.  He asked that as a result, his claim 
be considered without those records.  Therefore, the Board 
finds that the Department's duty to notify has been fully 
satisfied with respect to the service connection claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims discussed the 
statutory requirement in 38 U.S.C.A. § 5103(a) that VCAA 
notice be sent to a claimant before the initial adjudication 
of his claim.  That occurred here via the March 2001 VCAA 
letter.  The veteran was also provided an opportunity to 
testify at a hearing, which he did at a RO hearing in 
November 2003.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  The veteran was examined in connection with 
this claim.  He was informed of other evidence that may help 
to substantiate his claim.  He has not identified any 
additional evidence pertinent to his claim not already of 
record, or attempted to be located.  Moreover, the veteran 
did not remember the names nor did he know the whereabouts of 
any of his comrades who could substantiate that any of his 
claimed stressors occurred.  There are no known additional 
records to obtain.  There is nothing further that can be done 
in this respect.

The Board finds that VA has satisfied its duties to inform 
and assist him.  


II.  Service Connection-PTSD

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service. 38 U.S.C.A. § 1110.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  38 C.F.R. § 3.304(f).  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  Id.  

It is not meaningfully contended that the veteran served in 
combat.  The veteran himself, indicated, in pertinent part, 
that he went to the Philippines near the end of the war.  The 
case turns, rather, on whether there is credible supporting 
evidence that the claimed inservice stressor occurred.  There 
is considerable testimonial evidence from the veteran as to 
the inservice stressor, however, what remains is whether the 
inservice stressors can be verified.  The veteran claims 
several stressors, including a severe fire in a building 
adjacent to the mess hall where two Filipinos were severely 
burned and died, shooting a Filipino and the bullets cutting 
him in half; and seeing Japanese prisoners being tortured and 
shot for no reason.  

The veteran underwent VA examination in October 2000 and 
again in April 2001.  In both of these examinations, he was 
diagnosed with PTSD, and the aforementioned stressors were 
cited as the basis for PTSD.  Furthermore, he is involved in 
the VA World War II veteran's PTSD group, and receives 
therapy from a VA psychiatrist.  This notwithstanding, to 
establish service connection, the claimed non-combat 
stressors need to be corroborated.  They have not been.  

In January 2003, a reply was received by the VA from the US 
Armed Services Center for Unit Records Research  (USASCURR), 
after a request was made to that organization by VA, 
requesting that they attempt to verify the veteran's 
stressors.  The USASCRURR, indicated, in pertinent part, that 
after extensive research of the available 1946 unit histories 
submitted by the 4th Air Depot, the unit the veteran was 
attached to, they were unable to document the incidents as 
stated in the veteran's claim.  The histories did not report 
a building explosion, a Filipino being shot, or the transfer 
of Japanese prisoners of war.  The USASCRURR did indicate 
that morning reports could be sought to verify casualties 
from the veteran's unit, but the veteran did not claim any 
casualties in his unit as one of the stressors in connection 
with his claim.  

Absent corroborating evidence of the claimed in-service 
stressors, a basis upon which to establish service connection 
for PTSD has not been presented, and the appeal is denied.  

ORDER

Service connection for PTSD is denied.  



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


